Title: From Thomas Jefferson to James Madison and Albert Gallatin, 20 June 1801
From: Jefferson, Thomas
To: Madison, James,Gallatin, Albert


                  
                     June 20. 1801.
                  
                  The application of William Greetham for a Mediterranean pass for a vessel owned here, tho built abroad, being unauthorised by practice; tho’ perhaps not by law, and concerning the departments of both the State & Treasury, I ask the favor of mr Madison and mr Gallatin to give me their opinions thereon: at the same time I communicate to them what passed on the subject of passports under General Washington’s administration, when the question was first taken up.
                  
                     
                        Th: Jefferson
                     
                  
                